Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 16th February 2022 has been entered.
---------- ---------- ----------
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 16th February 2022 and 10th March 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
---------- ---------- ----------
Reason For Allowability
	Please refer to the applicant’s claim amendments** along with remarks that were filed on 28th October 2021.
** The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
1. Kebler et al, US 2019/0036717 A1: techniques for enabling a network of network devices to provide redundant multicast streams from redundant multicast sources to an egress network node wherein the egress network node (or a controller for the network) computes maximally redundant trees (MRTs) from the egress network node to a virtual proxy node virtually added to the network topology by the egress network node for redundant multicast sources of redundant multicast streams.
2. Farkas et al, US 2015/0207671 A1: a method and system to compute and distribute a generalized almost directed acyclic graph (GADAG) that includes steps of computing, by a network element, a GADAG for the network, where the GADAG is a graph abstraction of the network, where the plurality of network elements are the vertices of the GADAG and links connecting the plurality of network elements are the directed edges of the GADAG;  assembling a GADAG descriptor based on the computed GADAG, and distributing the GADAG descriptor to a plurality of network elements, where each of the plurality of network elements utilizes the GADAG descriptor to compute maximally redundant trees for forwarding traffic; and, leveraging layer 2 attributes and features for layer 2 deployments and updating redundant trees upon topology change events such that traffic outage is avoided or minimized.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xavier Szewai Wong whose telephone number is 571.270.1780. The examiner can normally be reached on 11:30 am - 8:30 pm Mon to Fri.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571.270.1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XAVIER S WONG/Primary Examiner, Art Unit 2415                                                                                                                                                                                                        10th March 2022